517 U.S. 343 (1996)
SHIEH
v.
KAKITA et al.
No. 95-7587.
United States Supreme Court.
Decided April 1, 1996.[*]
ON MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
Per Curiam.
In these three petitions for certiorari, pro se petitioner Liang-Houh Shieh requests leave to proceed in forma pauperis under Rule 39 of this Court. We deny his requests pursuant to Rule 39.8. Shieh is allowed until April 22, 1996, within which to pay the docketing fees required by Rule 38 and to submit his petitions in compliance with this Court's Rule 33.1. We also direct the Clerk not to accept any further petitions for certiorari from Shieh in noncriminal matters unless he pays the docketing fee required by Rule 38 and submits his petition in compliance with Rule 33.1.
Shieh has abused this Court's certiorari process. In March 1996, we invoked Rule 39.8 to deny Shieh in forma pauperis status. See Shieh v. State Bar of California, 516 *344 U. S. 1170. To date, Shieh has filed 10 petitions in this Court in less than three years. All have been both patently frivolous and denied without recorded dissent.
We enter the order barring prospective filings for the reasons discussed in Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992). Shieh's abuse of the writ of certiorari has been in noncriminal cases, and so we limit our sanction accordingly. The order will not prevent Shieh from petitioning to challenge criminal sanctions which might be imposed against him. The order will, however, allow this Court to devote its limited resources to the claims of petitioners who have not abused our certiorari process.
It is so ordered. 
Justice Stevens, dissenting.
For the reasons I have previously expressed, I respectfully dissent. See Jones v. ABCTV, 516 U. S. 363, 364 (1996) (Stevens, J., dissenting); Attwood v. Singletary, 516 U. S. 297, 298 (1996) (Stevens, J., dissenting); Martin v. District of Columbia Court of Appeals, 506 U. S. 1, 4 (1992) (Ste-
vens, J.,dissenting); Zatko v. California, 502 U. S. 16, 18 (1991) (Stevens, J., dissenting).
NOTES
[*]   Together with No. 95-7588, Shieh v. United States Court of Appeals for the Ninth Circuit, and No. 95-7589, Shieh v.Krieger et al., also on motion for leave to proceed in forma pauperis to the same court.